July 18, 2012 Via E-mail Amit Pande Accounting Branch Chief Securities and Exchange Commission Division of Corporate Finance Washington DC 20549 Re: First Northern Community Bancorp Form 10-K for the Fiscal Year Ended December 31, 2011 Filed March 21, 2012 Form 10-Q for the Quarterly Period Ended March 31, 2012 Filed May 10, 2012 File No. 000-30707 Dear Mr. Pande: First Northern Community Bancorp (the “Company”) has filed an Amendment to the above referenced Annual Report on Form 10-K. The information at Item 9A was inadvertently omitted.The Amendment includes all of Part II as originally filed, with the addition of the Item 9A information. The Company hereby acknowledges that: · The Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. First Northern Community Bancorp By:/s/ Jeremiah Z. Smith Jeremiah Z. Smith Executive Vice President and Chief Financial Officer
